UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1178


MONICA CLAY,

                     Plaintiff - Appellant,

              v.

ANDREW SAUL,

                     Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Kenneth D. Bell, District Judge. (3:19-cv-00004-KDB-DCK)


Submitted: July 15, 2020                                          Decided: July 29, 2020


Before WYNN, HARRIS, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Monica Clay, Appellant Pro Se. David Nathaniel Mervis, Office of General Counsel,
SOCIAL SECURITY ADMINISTRATION, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Monica Clay appeals the district court’s order accepting the recommendation of the

magistrate judge and upholding the Administrative Law Judge’s (ALJ) denial of Clay’s

application for disability insurance benefits. “In social security proceedings, a court of

appeals applies the same standard of review as does the district court. That is, a reviewing

court must uphold the determination when an ALJ has applied correct legal standards and

the ALJ’s factual findings are supported by substantial evidence.” Brown v. Comm’r Soc.

Sec. Admin., 873 F.3d 251, 267 (4th Cir. 2017) (citation and internal quotation marks

omitted). “Substantial evidence is that which a reasonable mind might accept as adequate

to support a conclusion. It consists of more than a mere scintilla of evidence but may be

less than a preponderance.” Pearson v. Colvin, 810 F.3d 204, 207 (4th Cir. 2015) (citation

and internal quotation marks omitted). “In reviewing for substantial evidence, we do not

undertake to reweigh conflicting evidence, make credibility determinations, or substitute

our judgment for that of the ALJ. Where conflicting evidence allows reasonable minds to

differ as to whether a claimant is disabled, the responsibility for that decision falls on the

ALJ.” Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012) (brackets, citation, and

internal quotation marks omitted).

       We have reviewed the record and perceive no reversible error. The ALJ applied the

correct legal standards in evaluating Clay’s claim for benefits, and the ALJ’s factual

findings are supported by substantial evidence. Accordingly, we affirm the district court’s

judgment upholding the denial of benefits. Clay v. Saul, No. 3:19-cv-00004-KDB-DCK


                                              2
(W.D.N.C. Jan. 21, 2020). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            3